Citation Nr: 1208243	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In June 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the proceeding is associated with the claims file.

The Board has broadly characterized the issue on appeal to reflect the Veteran's intention to obtain compensation for a mental disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

The Veteran seeks service connection for psychiatric disability, to include PTSD, as a result of stressors that occurred during his military service.  Specifically, he reports that he witnessed a fellow serviceman killed during a training accident-wherein the serviceman dropped a grenade, shielded the grenade explosion, and was killed by the grenade explosion.  This stressor has been verified.  In another incident, he witnessed someone fall from a beam 20 feet high and land on their head; this stressor has not been verified.

Historically, service treatment records show no psychiatric complaints or treatment, to include reports of nightmares or sleep impairment.  However, the Veteran was hospitalized in May 1982 for acute delirium-he was found wandering on a golf course-a history of prior drug usage was noted.  The Veteran filed an original VA compensation claim in March 1991.  At that time, he did not report psychiatric disability due to service.  A few days later, the Veteran was admitted to West Haven VA hospital for complaints of compulsive violent behavior that began 2 years prior to service discharge.  Report of VA hospitalization for the period of March to April 1991 does not show that the Veteran reported any history of in-service trauma or stressor-to include the grenade incident.  The Veteran was discharged in April 1991.  The diagnoses were major depressive episode, impulse control disorder (provisional); and mixed personality disorder.  Stressors were noted as moderate, including a recent divorce and employment difficulty.  He was given Prozac.

In December 1991, the Veteran underwent a second period of VA hospitalization.  It was noted that the Veteran had discontinued Prozac due to side effects.  The diagnosis was major depression with underlying explosive disorder.  It was noted that the Veteran had been referred from St. Mary's Hospital, Waterbury, because of suicidality.

A VA mental health note dated in April 2006 reflects diagnoses of impulse control disorder, anxiety not otherwise specified, history of depression, and substance abuse.  In early 2007, the record shows that social services assisted the Veteran who was homeless and living in a van with pursuing Social Security Administration (SSA) and VA disability claims.  On SSA disability evaluation in June 2007, the Veteran reported having PTSD, completing a 2month program at the West Haven VA Hospital in 1989, and attending weekly group sessions at Bristol Hospital.  No military stressors were reported during this visit.  The Veteran stated that he was thrown out of the military because of his involvement with drugs.  The diagnoses were bipolar disorder, depressed type, PTSD, and possibly rule out attention deficit disorder (ADD).

An April 2008 VA treatment note reflects that the Veteran reported intrusive visions and thoughts of an in-service event when someone fell on their head from 20 feet high.  The nurse wrote that the Veteran, "continued to be experiencing symptoms of PTSD related to the military.  He re-experiences traumatic events-nightmares and flashbacks."  A May 2009 VA treatment note reflects a diagnosis of PTSD.  During psychiatric evaluation in May 2009, VA physician Dr. J.Z. noted that the Veteran was inconsistent, his story changed slightly throughout his visit.  The Veteran reported witnessing the death of a fellow serviceman in a grenade explosion accident and he was diagnosed with anxiety, PTSD, insomnia, alcohol dependence, and rule out mood disorder.  At the Veteran's request, Dr. J.Z. wrote a letter in July 2009 that states, "It is at least as likely as not that there is a relationship between your condition and your military service."

In June 2009, the Veteran testified before a DRO that he had PTSD due to witnessing the grenade explosion incident in service.  He reported having problems with nightmares and intrusive thoughts since that event.  He reported that he only used drugs and alcohol to numb his feelings in service.

VA psychiatric examinations were conducted in July 2008 and September 2010.  History of in-service stressor related to a grenade explosion was noted.  PTSD was not found.  In July 2008, the diagnoses were mood disorder not otherwise specified, attention deficit hyperactivity disorder (ADHD), and drug and alcohol abuse (in sustained remission by self-report).  The examiner noted that there was no data to support the diagnosis of PTSD in the SSA report.  The examiner further noted that the Veteran's awareness of an in-service stressor was contemporaneous with his pursuit of disability benefits and was missing from the history provided earlier for mental disturbance.  In September 2010, the diagnoses were polysubstance abuse and mood disorder not otherwise specified.  The examiner explained that, "His mild reported reexperiencing symptoms of the military stressor occur in the context of a much broader and severe mental illness and impairment that are, with greater than 50/50 probability, not causally related to military service."

Having reviewed the evidence in this case, the Board finds that further evidentiary development is warranted.  

First, VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those outstanding medical records not in Federal custody.  38 C.F.R. § 3.159(c)(1), (2).  Here, the RO or the Appeals Management Center (AMC) should attempt to obtain records of VA treatment at West Haven VA Hospital in 1989, Bristol Hospital treatment/therapy records dated prior to and since June 2007, and St. Mary's Hospital medical records dated in December 1991.

Second, VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Here, the Board finds that the VA medical opinions of record are inadequate and should be returned to the examiner for an addendum that addresses the more broad question of whether any currently shown psychiatric disability had its onset in service or is otherwise related to service-to include the verified stressor event.  Also, the examiner should clarify for the record why he believes the verified stressor event did not have the profound effect of causing PTSD-in other words, why he disagrees with the Veteran's attending psychiatric physician who has diagnosed PTSD based on the grenade incident in service.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim to include the following:  West Haven VA Hospital records dated in 1989; Bristol Hospital treatment/therapy records dated prior to and since June 2007; and St. Mary's Hospital medical records dated in December 1991.

2.  Then, the RO or the AMC should develop the stressor event reported by the Veteran involving his witnessing of a person falling 20 feet onto his head in service.

3.  Then, the claims folder should be returned to the VA examiner who prepared the report of the VA psychiatric examination dated September 2010.  The examiner should be requested to provide an addendum expressing an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise related to service-to include the verified stressor event involving the death of a fellow serviceman from a grenade explosion.  Also, the examiner should clarify for the record why he believes this verified stressor event did not have the profound effect of causing PTSD-in other words, why he disagrees with the Veteran's attending psychiatric physician who has diagnosed PTSD based on the grenade incident in service.  Lastly, the examiner should clarify whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to any verified in-service stressor.

The claims file must be available for review.  A complete rationale for all opinions is required.  If the September 2010 examiner is unavailable, the claims folder should be provided to another psychologist or psychiatrist who should be requested to provide the requested opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for psychiatric disability, to include PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

